Citation Nr: 1521136	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for sarcoidosis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to February 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO granted service connection for sarcoidosis and assigned a 30 percent rating.  

Additionally, as reflected on the cover page, the issue of entitlement to a TDIU has been raised in connection with the Veteran's appeal of her rating for sarcoidosis.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but an attempt to obtain an appropriate rating for a disability or disabilities).  For example, in her July 2013 substantive appeal, the Veteran stated that she cannot balance a job with her sensitivity to light, which she attributes to her service-connected sarcoidosis.  

In September 2014, the Veteran testified at a Central Office hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  Additional relevant records are associated with the Veterans Benefits Management System (VBMS) paperless claims file.  The Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304(c) (2014).  

In a January 2014 statement, the Veteran asserted that as a result of in-service treatment with steroids, her immune system is "shot down" and she gets sick within 24 hours of contracting an airborne cold.  If she wishes to seek service connection for this condition, she or her representative should do so by filing a claim, with specificity as to the condition claimed, with the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that all warranted development has been completed.  The Veteran's sarcoidosis is rated under Diagnostic Code (DC) 6846, which provides that sarcoidosis is to be rated under either the rating criteria of DC 6846, or the active disease or residuals are to be rated as chronic bronchitis (DC 6600) and extra-pulmonary involvement rated under the specific body system involved.  38 C.F.R. § 4.97 (2014).  The most recent relevant VA examination of record was conducted in September 2011.  The Veteran asserts that she has blurred vision, sensitivity to light, and headaches as a result of her sarcoidosis, and that these symptoms are worsening.  She contends that she is entitled to a higher rating for her sarcoidosis that takes into account extra-pulmonary involvement.  She also testified at the September 2014 hearing that she does have an ongoing breathing issue.  Additional VA examination is warranted to clarify the nature and severity of any residuals of the Veteran's service-connected sarcoidosis, to include any pulmonary or extra-pulmonary involvement.  

Any outstanding, relevant treatment records should be obtained.  Additionally, the Veteran's representative noted at the hearing that the statement of the case listed as evidence a VA examination dated September 22, 2012, but that there was no examination report with that date associated with the Veteran's file.  The Board notes that there is an examination report dated September 22, 2011 associated with the file, indicating that there may have been a typographical error in the statement of the case.  On remand, the AOJ should clarify this matter. 

With respect to entitlement to a TDIU, the Veteran must be provided appropriate notice regarding that issue, and any indicated development should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with Veterans Claims Assistance Act of 2000 (VCAA) addressing the issue of entitlement to a TDIU.  

2.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

3.  Obtain any outstanding records of relevant treatment, including from the Alexandria VA Medical Center since November 2013 and the Fayetteville VA Medical Center since September 2014, and associate them with the Virtual VA or VBMS file.  

4.  Clarify whether references to a September 22, 2012 examination were the result of a typographical error in referring to the September 22, 2011 examination.  If the Veteran was examined in September 2012, ensure that the examination report is associated with the Virtual VA or VBMS file.  

5.  After completing the above development to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of any residuals or manifestations of sarcoidosis and provide the examiner with access to the Virtual VA and VBMS files.  The examiner must review the Virtual VA and VBMS files and note that such review occurred in the examination report.  Any indicated tests and studies should be performed, to include pulmonary function testing.  After examining the Veteran, describe the nature and severity of any residuals or manifestations of sarcoidosis since February 2012, to specifically include diagnosis of any disorders associated with the claimed symptoms of breathing problems, blurred vision, sensitivity to light, and headaches, and discussion of whether such symptoms are related to sarcoidosis.  Indicate the degree of confidence with which each opinion is given.  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  

6.  Undertake any additional development deemed necessary after completing the above development.  For example, if the 21-8940 or any additional evidence received indicates that the Veteran may be unable to secure and maintain substantially gainful employment, the AOJ should consider whether additional examination is warranted before addressing entitlement to a TDIU.  

7.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and her representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


